NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 20 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

PEDRO CAMACHO-CORONA,                           No.    18-55218

                Plaintiff-Appellant,            D.C. No.
                                                5:14-cv-00543-VAP-KK
 v.

ANGEL ORTIZ, M.D., in individual                MEMORANDUM*
capacity; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                   Virginia A. Phillips, Chief Judge, Presiding

                            Submitted March 12, 2018**

Before:      LEAVY, BEA, and N.R. SMITH, Circuit Judges.

      Federal prisoner Pedro Camacho-Corona appeals pro se from the district

court’s summary judgment in his action brought under Bivens v. Six Unknown

Named Agents of the Federal Bureau of Narcotics, 403 U.S. 388 (1971), alleging

deliberate indifference to his serious medical needs. We have jurisdiction under 28

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291. We review de novo. May v. Baldwin, 109 F.3d 557, 560-61 (9th

Cir. 1997). We affirm.

      The district court properly granted summary judgment on Camacho-

Corona’s claim against defendant Blier because Camacho-Corona failed to raise a

genuine dispute of material fact as to whether any delay in treatment for his

surgery wound evinces in deliberate indifference. See Hallet v. Morgan, 296 F.3d
732, 746 (9th Cir. 2002) (a delay of medical treatment evinces deliberate

indifference to a serious medical need only if the delay caused significant harm).

      The district court properly granted summary judgment on Camacho-

Corona’s claim against defendant Castillo on the basis of qualified immunity

because it would not have been clear to every reasonable official that denying

Camacho-Corona access to a wheelchair was unlawful under the circumstances.

See Ashcroft v. al-Kidd, 563 U.S. 731, 735 (2011) (explaining two-part test for

qualified immunity).

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                         2